Exhibit 10.31

 

3rd EXTENSION OF EMPLOYMENT AGREEMENT

 

This Extension of Employment Agreement (this “Agreement”) effective as of May 3,
2005 by and between CARROLS CORPORATION (“Employer”), a corporation organized
under the laws of Delaware having an address at 968 James Street, Syracuse, New
York 13203 and ALAN VITULI whose principal residence is 789 Crandon Blvd., Suite
120, Key Biscayne, Florida 33149 (“Employee”).

 

  1. Employer and Employee previously entered into a certain employment
agreement dated January 1, 1995, as amended April 3, 1996, as further amended
and restated on March 27, 1997, as further amended and extended on April 1, 2002
and as further extended on November 11, 2004 (the “Employment Agreement”), which
agreement is due to expire on December 31, 2005.

 

  2. Employer and Employee have agreed to extend the term of the Employment
Agreement to December 31, 2006.

 

  3. The Carrols Corporation Compensation Committee has approved the extension
of the Employment Agreement as herein provided.

 

  4. By this Agreement, the Employment Agreement is extended through December
31, 2006, upon all terms and conditions set forth in the Employment Agreement.

 

IN WITNESSETH WHEREOF, the parties hereto have executed and have caused this
Extension of Employment Agreement to be executed as of May 3, 2005.

 

CARROLS CORPORATION

/s/ Joseph A. Zirkman

Name:

 

Joseph A. Zirkman

Title:

 

Vice President

/s/ Alan Vituli

Alan Vituli

 